     Case 17-60419      Doc 76     Filed 10/17/18 Entered 10/17/18 10:03:54             Desc Main
                                     Document     Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF VIRGINIA
                                         Lynchburg Division

In re:

Katherine Michele Marcellus                                    Case No. 17-60419-RBC
Gregory Eugene Marcellus

         Debtors.                                              Chapter 13


Wollemi Acquisitions, LLC,

         Plaintiff,

v.

Gregory Eugene Marcellus
and
Herbert L. Beskin, Trustee,

         Defendants.

                                        NOTICE OF DEFAULT

         According to the records of Plaintiff, Wollemi Acquisitions, LLC, Debtor Gregory Eugene

Marcellus is in default under the terms of the Order heretofore entered on August 29, 2018 as

follows: Debtor has failed to make the regular payments due September 14, 2018 through October

14, 2018.

         As of the date of the mailing of this Notice of Default, the total sum of $864.90 must be paid

in order to cure the present default.


Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, VA 23452
757-498-9600
sara_john@eppspc.com
Counsel for Wollemi Acquisitions, LLC
  Case 17-60419       Doc 76      Filed 10/17/18 Entered 10/17/18 10:03:54              Desc Main
                                    Document     Page 2 of 2




       Pursuant to the terms of the said Order, unless the default is cured or a request for hearing is

made within 15 days after the date of the mailing of this Notice of Default, Plaintiff will submit to

the Court an Order granting it relief as to the 2013 Toyota Prius, VIN JTDKN3DU0D1682578,

which, according to the terms of the Order, will be entered without hearing. Any funds received

after the date hereof will be applied to the arrearages set forth above. Acceptance of payment(s)

amounting to less than a full cure of the default shall not constitute a waiver of the terms of the

Order or of this Notice of Default.


                                               Wollemi Acquisitions, LLC


                                               /s/ Sara A. John
                                               Sara A. John
                                               M. Richard Epps, P.C.



                                       Certificate of Service

       I hereby certify that on October 17, 2018, I mailed or electronically served a true copy of the
foregoing Notice of Default to: Katherine Michele Marcellus, 4 Fitzgerald Road, Cumberland, VA
23040; Gregory Eugene Marcellus, 4 Fitzgerald Road, Cumberland, VA 23040; Herbert L. Beskin,
Trustee, P.O. Box 2103, Charlottesville, VA 22902; and Jeremy Calvin Huang, Counsel for
Debtors, 10615 Judicial Dr., Suite 102, Fairfax, VA 22030.


                                               /s/ Sara A. John
                                               Sara A. John
                                               M. Richard Epps, P.C.
